DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/18/22. Claim 1 has been amended. Claims 15 – 16 and 19 have been cancelled. Claim 21 has  been added. Claim 20 is withdrawn due to a restriction requirement (although the claim identifier recites “original”) and is hereby rejoined. Claims 1 – 14, 17 – 18 and 20 – 21 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 5/18/22.  

Election/Restrictions
Claims 1 – 14, 17, 18 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/7/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1 – 14, 17 – 18 and 20- 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of DINO et al (US 2017/0051193) and of NELSON (US 2016/0264838).

DINO discloses a drilling fluid composition comprising an organophilic phyllosilicate which is a reaction product of ion exchange between the bentonite and a quaternary ammonium ion, namely [NR1R2R3R4]+ , wherein the Rs are a mixture of branched alkyl groups, and DINO further discloses that when the R’s are not mixtures of branched alkyl groups the composition exhibits different properties. DINO fails to teach the claimed adamantane wherein the R’s are not branched. DINO discloses that the composition is used as a sag control additive, but fails to teach the claimed ranges at the claimed temperatures, pressures and vertical or inclined conditions.

NELSON discloses a wellbore fluid comprising 1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride which is used as a biocide. NELSON fails to teach an organophilic phyllosilicate which is an ion-exchange reaction product of a smectite clay and the adamantane compound. NELSON fails to teach a sag factor and a yield point of the drilling fluid.

The closest prior art of record fails to teach or render obvious the claimed drilling fluid comprising an oil phase, a weighting agent and the claimed organophilic phyllosilicate which is an ion-exchange reaction product of a smectite clay and the adamantane compound of formula (1); a sag factor in a range of 0.500-0.510 at a vertical condition, at a temperature of 180-500°F and a pressure of 300-800 psi; a sag factor in a range of 0.500-0.510 at an inclined condition of 30-60°, at a temperature of 180-500°F and a pressure of 300-800 psi; and a yield point of 35-40 lb/100 ft2 at a temperature of 180-500°F.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765